EXHIBIT 10.65

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

THIRD AMENDMENT TO PROGRAM AGREEMENT

 

This THIRD AMENDMENT (“Third Amendment”) to the September 19th, 2007, Program
Agreement as previously amended (the “Agreement”) by and between Republic Bank &
Trust Company (“Republic”), a Kentucky banking corporation, and Jackson Hewitt
Inc. (“JHI”), a Virginia corporation, is effective as of the 29th day of
December, 2009.

 

RECITALS

 

WHEREAS, Republic and JHI entered into the Agreement on September 19, 2007.

 

WHEREAS, Republic and JHI amended the Agreement on December 2, 2008 and
November 23, 2009.

 

WHEREAS, Republic and JHI desire to Amend certain terms of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Republic and JHI do
hereby agree to amend the Agreement as follows:

 

AMENDMENTS

 

1.                                       Section 2.1 (c) is modified to read as
follows:

 

(c)                                  For each of Tax Seasons 2010, 2011 and 2012
Republic shall be the exclusive provider of Refund Anticipation Loans and
Assisted Refunds to Jackson Hewitt Tax Service Customers for all locations
operated in the following states: Arkansas, Florida, Indiana, Kentucky, North
Carolina, Ohio, Oklahoma, Pennsylvania, South Carolina, Texas and Virginia (For
purposes of the 2010 Tax Season such ERO locations shall be referred to as
“Designated ERO Locations”). Notwithstanding the foregoing and any other
provision in the Agreement to the contrary, the Designated ERO Locations shall
be permitted to accept applications for Money Now Loans by another financial
institution designated by JHI, and the related Refund Anticipation Loan (and in
the case of denials, the related Assisted Refund). In addition, it is understood
that this Agreement solely relates to the provision of services to Customers in
Designated ERO Locations by Jackson Hewitt Tax Service tax preparers and not any
other method of distribution (e.g. online tax preparation services).

 

2.                                       Section 2.2 (c) is modified to read as
follows:

 

(c)                                 For each of Tax Seasons 2010, 2011 and 2012,
JHI shall designate Republic as the sole and exclusive Refund Anticipation Loan
and Assisted Refund provider under the Program for the Designated ERO Locations,
subject to the provisions of Section 2.1 (c) of the Agreement, as amended.  The
Designated ERO Locations serviced up to 45% of all Tax Season 2009 Customers.
[*]

 

3.                                       Section 4 (c) shall be modified to read
as follows:

 

(c)          For each of the 2010, 2011 and 2012 Tax Seasons, Republic shall
make a payment to JHI of [*].

 

4.                                       The following language is added to
Section 4:

 

(g)                                 With respect to each Tax Season, Republic
shall have the right to withhold the respective 2010, 2011, and/or 2012
February and/or March payments under Section 4 (d) of this Agreement if
Republic, reasonably determines (i) on February 26, 2010 and/or the last
business day February of 2011 and/or 2012 that there has been a material adverse
change that will likely result in the Designated ERO Locations failing to
provide services to [*]; (ii) on or before March 31, 2010, March 31, 2011 and/or
March 31, 2012 that the Republic Customers who have obtained RALs during the
corresponding Tax Season will likely have, in the aggregate, a RAL delinquency
in excess of [*] on August 31, 2010, August 31, 2011 and/or August 31, 2012; or
(iii) on or

 

1

--------------------------------------------------------------------------------


 

before March 31, 2010, March 31, 2011 and/or March 31, 2012 that due to JHI’s,
JHTSL’s, and/or a Designated ERO’s lack of compliance with Republic’s policies
and procedures, Republic has and/or will likely be required to conduct
additional audits, take corrective action and/or incur regulatory fines or
penalties, or suffers or will likely suffer other additional financial costs due
to such noncompliance; and in each case of (i), (ii) and/or (iii) above, to the
extent Republic has, or reasonably expects to, suffer such resulting harm. Any
such determinations shall be made in good faith by Republic and are subject to
providing JHI with written notice no later than the date defined in each section
of such determination including a detailed explanation of the reasons for such
determination and detail of harm incurred or expected to be incurred. In the
event Republic exercises this Section 4 (g), the parties agree to immediately
begin dispute resolution proceedings as described in Section 15 of this
Agreement.  In the event any such notice is given, Republic shall have a duty to
provide updates to JHI (and any additional information or documentation
reasonably requested by JHI) regarding such resulting harm, including, without
limitation, actual costs, expenses and losses and to deliver to JHI any amount
withheld in excess of such actual costs, expenses and losses. JHI shall have the
right to seek confirmation of such claims, by audit or otherwise. This section
is in addition to and does not replace or negate the provisions of Section 9.4
of this Agreement. The dates set forth in this Section relate to each respective
Tax Season only.

 

5.                                       Section 6.6 is modified to read as
follows:

 


(A)                                  RETENTION. JHI SHALL REQUIRE EACH
PARTICIPATING ERO TO RETAIN A COPY OF THE SIGNED APPLICATION, LOAN AGREEMENT AND
DISCLOSURE STATEMENT, STATE DISCLOSURE DOCUMENTS, IF ANY, AS WELL AS A COPY OF
THE FEDERAL AND STATE INCOME TAX RETURNS, IN THE CUSTOMER’S FILE MAINTAINED BY
THEM FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE PREPARATION AND FILING
THEREOF, AFTER WHICH TIME SUCH DOCUMENTS SHALL BE PROPERLY DESTROYED BY
COMMERCIALLY REASONABLE METHODS IN ORDER TO ASSURE CONFIDENTIALITY. AT THE
REASONABLE REQUEST OF REPUBLIC, JHI SHALL CAUSE EROS TO DELIVER TO REPUBLIC A
COPY OF ANY APPLICATION OR OTHER DOCUMENTATION WITHIN THREE (3) BUSINESS DAYS.


 

6.                                       The following language is added to
Section 6:

 

6.10                           Insurance. JHI agrees to procure and maintain
Commercial General Liability insurance of not less than Two Million Dollars
($2,000,000) per occurrence and Four Million Dollars ($4,000,000) in the
aggregate and Professional Liability Insurance with policy limits of not less
than Four Million Dollars ($4,000,000) per claim in the aggregate.

 

7.                                       Section 7.7 is modified to read as
follows:

 

7.7                                 Screening. [*]. Republic shall provide to
JHI the text of any disclosures required by Applicable Law to be provided to
Customers. The results of such screening process shall be set forth in an
electronic file and shall be presented in such form as JHI shall reasonably
determine.  Responsibility for the cost of activities undertaken pursuant to
this Section 7.7 shall be determined by the mutual agreement of the parties.

 

8.                                       Section 9.1 is modified to read as
follows:

 

9.1                                 Term. This Agreement shall be effective upon
its execution and applicable to the Program for Tax Seasons 2010, 2011 and 2012
and all related periods. This Agreement shall terminate and expire on
October 31, 2012, unless extended by written agreement of the parties (the
“Term”).

 

9.                                       Section 9.4 is modified to read as
follows:

 

9.4                                 Termination by Republic.

 

(a)                                  Republic may, at its option, terminate this
Agreement early by giving written notice of termination to JHI by June 30, 2010,
which will terminate the Agreement with respect to the 2011 and 2012 Tax
Seasons, or by June 30, 2011, which will terminate the Agreement with respect to
the 2012 Tax Season.

 


(B)                                 [*].

 

2

--------------------------------------------------------------------------------


 

10.                                 Republic and JHI enter into this Third
Amendment only for the purposes stated herein. Unless otherwise amended herein,
all other terms and conditions of the Agreement remain unchanged and in full
force and effect.

 

IN WITNESS WHEREOF, this Third Amendment has been executed and delivered by a
duly authorized officer of each party as of the date set forth above.

 

REPUBLIC BANK & TRUST COMPANY

 

JACKSON HEWITT INC.

 

 

 

 

 

By:

/s/ William R. Nelson

 

By:

/s/ Daniel P. O’Brien

 

 

 

 

 

Name:

William R. Nelson

 

Name:

Daniel P. O’Brien

 

 

 

 

 

Title:

President – TRS

 

Title:

EVP & CFO

 

3

--------------------------------------------------------------------------------

 